DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 12/02/21 is acknowledged and has been entered.  Claim 1 has been amended.  Claims 2-6, 9-10, 14-15 and 20 were previously cancelled.  Claims 11-13 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 1, 7-8, 16-19 and 21-25 are pending and under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 16-18, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (US 2005/0106753) in view of Pronovost et al (US 2001/0023324), Slowey et al (US 2006/0018800) and Liu et al (US 2010/0028937) and further in view of Yokoyama et al (US 2006/0036206) and Mink et al (US 6,303,081).
Wu et al discloses a method for the detection of the presence or concentration of an analyte in a sample such as a saliva sample (e.g. abstract, para 0022).  Wu et al discloses that the analyte can be glucose (abstract, para 0002).  Wu et al discloses that the analyte can be detected with the use of a lateral flow detection device such as an assay strip (test strip) and that the sample is applied directly to the device at a sample receiving location (e.g. para’s 0022, 0042, 0045, Fig. 7).   
           Wu et al differs from the instant invention in failing to teach the device comprises glucose detection reagents.

           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate glucose detection reagents such as taught by Pronovost et al into the method and device of Wu et al for the detection of glucose because Wu et al specifically teaches that glucose can be detected with the device and Pronovost et al shows that it is known and conventional in the art to utilize glucose detection reagents for the detection of glucose.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating glucose detection reagents such as taught by Pronovost et al into the method and device of Wu et al.
           Wu et al and Pronovost et al differ from the instant invention in failing to teach an antibacterial agent.
Slowey et al discloses collecting a sample such as saliva and testing the sample (e.g. para’s 0002, 0049, 0050, 0069, 0070, 0083-0090).  Slowey et al discloses that a sample can be contacted with anti-bacterial agents for preserving properties in the sample (e.g. para 0070).  Slowy et al discloses contacting the sample with a sample receiving location of a test strip comprising analyte detection reagents and obtaining signal to evaluate the sample for a quantity (amount) of the analyte (e.g. para’s 0083, 0086, 0090).  Slowey et al discloses the antibacterial agent can be bacteriostatic agent 
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an antibacterial agent such as taught by Slowey et al into the modified method of Wu et al because Slowey et al shows that it is known and conventional to utilize an antibacterial agent in methods of detecting glucose and shows that this preservative inhibits the growth of microorganisms.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating an antibacterial agent such as taught by Slowey et al into the modified method of Wu et al.
            Wu et al., Pronovost et al and Slowey et al differ from the instant invention in failing to teach the test strip comprises the antibacterial agent and that the antibacterial agent is present in the sample receiving area (location) of the test strip.
             Liu et al teaches that it is known and conventional in the art to incorporate an antibacterial agent such as sodium azide in the sample receiving area of a test strip and teaches that this provides for the test strip being preserved longer (e.g. para 0028).
          It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate sodium azide such as taught by Liu et al into the sample receiving location of the modified test strip of Wu et al because Liu et al shows that it is 
           Wu et al., Pronovost et al., Slowey et al and Liu et al differ from the instant invention in failing to specifically teach the antibacterial agent is in an amount to destroy or inhibit the bacteria in the sample in order to obtain an accurate evaluation of glucose in the sample.
           Yokoyama et al teaches that it is known in the art that bacteria in a saliva sample can degrade glucose and teaches that an antibacterial agent is added to a saliva sample which does not impair saliva tests for glucose determination (e.g. para 0030).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate an effective amount of the antibacterial agent for destroying or inhibiting any bacteria in the modified method and device of Wu et al because Slowey et al specifically teaches that it is known that an antimicrobial agent can be utilized for preservation of a sample and Yokoyama teaches that saliva sample can contain bacteria which degrades glucose and one of ordinary skill in the art would want to include an effective amount of the antibacterial agent for the destruction or inhibition of bacteria in the saliva sample of the modified method and device of Wu et al to provide for a more accurate determination of glucose in a saliva sample because one of ordinary skill in the art would understand that if glucose is degraded then one could not get an accurate result of the amount of glucose.  Further, with respect to an effective 
           Wu et al., Pronovost et al., Slowey et al., Liu et al and Yokoyama differ from the instant invention in failing to specifically teach obtaining a signal from the assay device to evaluate the saliva sample for the amount of glucose and fails to teach the device comprises a pore matrix.
           Mink et al disclose a method and device such as a test strip for detecting and quantifying an analyte of interest in an oral fluid sample (e.g. abstract, col 2, lines 28-67, col 6, lines 7-10, col 7, lines 34-67).  Mink et al discloses that the strip is used in a method to detect and/or quantitate virtually any analyte in an oral fluid and specifically teaches the analyte can be glucose (e.g. col 7, line 45 – col 8, line 4).  Mink et al teaches that the oral fluid can be saliva (e.g. col 4, lines 11-20, col 5, lines 37-51).  Mink et al discloses that the detection can be done by visible signal or detection of a signal 
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate detection by a visual signal or signal with a reader such as taught by Mink et al into the modified method and device of Wu et al because Mink et al shows that it is known and conventional in the art that detection of glucose in a saliva same can be achieved by visual detection of a signal or detection of a signal with a reader.    Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating detection by a visual signal or signal with a reader such as taught by Mink et al into the modified method and device of Wu et al of Wu et al.
         It would have been obvious to one of ordinary skill in the art at the filing date of the invention to a pore matrix such as taught by Mink et al into the modified method and device of Wu et al because Mink et al shows that it is known and conventional in the art that assay strips comprise a pore matrix.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a pore matrix such as taught by Mink et al into the modified method and device of Wu et al.   
                    
19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Pronovost et al, Slowey et al, Liu et al and further in view of Yokoyama et al and Mink et al as applied to claims 1, 7-8, 16-18, 21-22 and 25 and further in view of view of Thomas et al (US 9,023,661).
See above for the teachings of Wu et al., Pronovost et al., Slowey et al., Liu et al Yokoyama et al. and Mink et al
Wu et al., Pronovost et al., Slowey et al., Liu et al., Yokoyama et al and Mink et al differ from the instant invention in failing to teach the test strip comprises a capture probe.
Thomas et al teaches binding members which can be immobilized on a sensor device such as a test strip wherein the binding member binds to glucose for detecting glucose in a sample (e.g. abstract, , col 3, lines 45-62, col 4, lines 8-12, cols 21-32).  Thomas et al discloses that this provides for simple, cost-effective sensors for detecting glucose in biological samples (e.g. col 1, lines 50-55).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate immobilized binding members such as taught by Thomas et al into the modified method and device of Wu et al because Thomas et al teaches that the use of such immobilized binding partners provides for simple, cost-effective sensors for detecting glucose in biological samples.  Thus, absent evidence to the contrary one of ordinary skill in the art would have a reasonable expectation of success incorporating immobilized binding members such as taught by Thomas et al into the modified method and device of Wu et al.          

s 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  Wu et al in view of Pronovost et al, Slowey et al, Liu et al and further in view of Yokoyama et al and Mink et al as applied to claims 1, 7-8, 16-18, 21-22 and 25 and further in view of view of  Gough et al (Archs Oral Biol. Vol 41, No. 2, 1996, pages 141-145). 
See above for the teachings of Wu et al., Pronovost et al., Slowey et al., Liu et al Yokoyama et al. and Mink et al
Wu et al., Pronovost et al., Slowey et al., Liu et al., Yokoyama et al and Mink et al differ from the instant invention in failing to teach the antibacterial agent is sodium fluoride and at an amount of from 0.01 to 3.0 weight %.
           Gough et al teaches that it is known in the art to add sodium fluoride at 0.1% (w/v) to a saliva sample when detecting glucose in order to inhibit bacterial degradation of glucose to offer an accurate measurement of glucose concentration (e.g. abstract, pages 141, 142, 144).
It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate sodium fluoride such as taught by Gough et al into the modified method and device of Wu et al because Gough et al teaches that it is known in the art to add sodium fluoride at 0.1% (w/v) to a saliva sample when detecting glucose in order to inhibit bacterial degradation of glucose to offer an accurate measurement of glucose concentration and that it is essential if accurate results are to be obtained (e.g. abstract).  Therefore, one of ordinary skill in the art would have a reasonable expectation of success incorporating sodium fluoride such as taught by Gough et al into the modified method and device of Wu et al.
Response to Arguments
Applicant’s arguments filed 12/02/2020 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817.  The examiner can normally be reached on M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/Primary Examiner, Art Unit 1641